Opinion by
Judge Craig,
The Secretary of Transportation suspended appellant John Gula’s official inspection mechanic certificate and his official inspection station certificate for three years on the ground that Gula had issued an inspection sticker without actually conducting the re*353quired inspection. Gula appealed to the Court of Common Pleas of Schuylkill County which, after a hearing de novo, affirmed the suspensions but reduced them to one year. The secretary has not appealed from the reduction.
The court’s findings recite that, in late April 1978, an off-duty Pennsylvania State Police trooper visited Gula’s station to have his personal vehicle inspected. "When he requested the inspection, Gula said, “Give me your card. That’s a brand new vehicle,” and then left the trooper’s presence, returning shortly with an inspection sticker which he affixed to the car without performing any inspection.
Gula testified that the trooper, known to Gula to be such, had stated that another station had inspected the vehicle, but that station’s proprietor had no stickers available; Gula presented two witnesses who corroborated that version of the transaction. Based on this conflict, Gula argues that the trooper’s testimony is somehow “incompetent” and thus cannot support the conclusion of violation.
That issue is clearly one of credibility, which the trial court expressly resolved against Gula. Reflecting negatively on Gula’s credibility is the finding that Gula’s own records recite purported details of a brake lining examination of the trooper’s car, an examination which — as the trial judge could perceive — never occurred because Gula’s own testimony was that he affixed the sticker to the vehicle without inspecting it.
That testimony alone established the violation of Section 4727 of The Vehicle Code, 75 Pa. C. S. §4727.
Accordingly, we affirm the court’s order.
Order
And Now, May 29,1981, the October 22,1979 order of the Court of Common Pleas of Schuylkill County at No. 1291 of 1978, is affirmed.